Exhibit 10.2

 

March 14, 2005

 

 

Mr. Larry M. Segall

12 Escher Drive
Marlboro, New Jersey 07746

 

 

Re:                               Non-Disclosure and Non-Competition Agreement

 

Dear Larry:

 

This will confirm the terms of the agreement between Equinox Holdings, Inc. with
offices at 895 Broadway, New York, New York (“Equinox”) and Mr. Larry M. Segall
(“You” and “Your”) regarding the protection of Confidential Information and
certain restrictions on Your competing with Equinox.

 

1.                                       GENERAL

 

Equinox agrees to employ You, and You agree to be employed by Equinox as
Executive Vice President and Chief Financial Officer for Equinox’s consolidated
businesses pursuant to the terms and provisions of the offer letter dated
March 14, 2005 (the “Offer Letter”). Your employment relationship with Equinox
will be on an “at will” basis, and either Equinox or You may terminate the
employment for any reason and at any time, without notice.

 

2.                                       WORKS FOR HIRE

 

You agree that all work products including, but not limited to, patents,
copyrights, product developments, service developments, ideas and concepts
created by You during Your employment and which relate to the business of
Equinox shall remain the exclusive property of Equinox.

 

3.                                       CONFIDENTIALITY AGREEMENT AND
RESTRICTIVE COVENANTS

 

(a)                                  You recognize and acknowledge that the
lists and files relating to Equinox’s members, prospects, employees, independent
contractors and suppliers as well as its business plans, policies, operating
procedures and financial information (including operating budgets) concerning
Equinox or its shareholders and affiliates (collectively, “Confidential
Information”), as same may exist from time to time, are valuable, special and
unique assets of Equinox’s business.  You agree that, except as required by law,
You will not disclose Confidential

 

--------------------------------------------------------------------------------


 

Information to any person, firm, corporation, association or other entity for
any reason or any purpose at all and that You will not use such Confidential
Information for Your own benefit or the benefit of any third party(s).  You also
agree that all equipment, records, files, memoranda, computer printouts and
data, reports, correspondence and the like, relating to the business of Equinox,
that You might use or prepare or with which You might come into contact, shall
remain the sole property of Equinox.  You further agree to turn over immediately
to Equinox any such material in Your possession at such time as Your employment
is terminated.

 

(b)                                 You agree that, during Your employment and
for a period of twelve (12) months immediately following termination of Your
employment, You will not, without Equinox’s prior written consent, directly or
indirectly, own, manage, be employed by, operate, consult for or participate in,
or be connected as an officer, employee, partner, or otherwise with any fitness
club within a twelve (12) block radius of Equinox or any of its affiliates’
facilities; provided however that, in the event that Your employment is
terminated by Equinox without cause, the period of time of your non-compete will
be the same as the equivalent number of months during which You receive
severance pay as described more fully in paragraph 3(c).  Notwithstanding the
foregoing, the parties agree that You will be released from the terms of the
preceding non-compete provision in the event that Equinox fails to fulfill any
of its financial obligations under the Offer Letter or this letter agreement.
You also agree that, during Your employment and for a period of  twelve (12)
months immediately following termination of Your employment, You will not in any
manner, directly or indirectly, disparage Equinox or its employees and
operations in any way. You further agree that, during Your employment and for a
period of  twelve (12) months immediately following termination of Your
employment, You will not in any manner, directly or indirectly, encourage,
induce or attempt to induce any person who is then or was (within six (6) months
before the date of such inducement) an employee or consultant of Equinox to
alter or terminate his or her employment or consultation with Equinox or
otherwise solicit, attempt to hire or hire any such employee or consultant.  If
the period of time or area herein specified should be adjudged unreasonable in
any court proceeding, then the period of time shall be reduced by such number of
months or the area shall be reduced geographically, or both, so that this
covenant may be enforced during such period of time and in such areas as are
adjudged to be reasonable.

 

(c)                                  Equinox agrees that, in the event that Your
employment is terminated by Equinox, You will be entitled to receive severance
pay equal to six months of base salary, paid out in accordance with the
Company’s normal payroll schedule, plus one additional month of salary
continuation for each year you had been employed with Equinox prior to Your
termination.  The amount of such severance pay shall be no more than fifteen
months of Your effective base salary at the time of termination, less any
applicable deductions as required by law.  In the event that You are terminated
for cause, Equinox is not obligated to make any severance payment.  For the
purposes of this Agreement, “cause” shall be deemed to exist if:

 

(i)                      You are terminated for embezzlement of corporate funds;

(ii)                   You enter a business or employment that Equinox
reasonably determines to be detrimentally competitive with the business of
Equinox and substantially injurious to the financial interests of Equinox;

(iii)                You willfully refuse to perform services consistent with
Your position;

 

--------------------------------------------------------------------------------


 

(iv)               You engage in acts of dishonesty or fraud in connection with
Your employment; or

(v)                  You engage in acts of misconduct of such nature that Your
continued employment could reasonably be expected to adversely affect the
business or properties of Equinox.

 

For the purposes of determining “cause” in subparagraphs 3(c)(ii), 3(c)(iii) and
3(c)(v) above, You will have thirty (30) days, after written notice from
Equinox’s Board of Directors, to remedy the reason(s) given by the Board in such
notice for the assertion of a “cause” event.  If You fail to remedy the
reason(s) within such thirty (30) day period, Equinox may terminate You for
cause.

 

(d)                                 You agree that, upon a breach, threatened
breach or violation by You of any of the foregoing provisions of this paragraph
3, Equinox, in addition to all other remedies, shall be entitled as a matter of
right to injunctive relief in any court of competent jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, to enjoin and restrain You and each
and every other person, partnership, association, corporation or organization
concerned therein, from the continuance of any action constituting such breach.

 

4.                                       NOTICES

 

Any and all notices or other communications given under this Agreement shall be
in writing and shall be deemed to have been duly given on the date of delivery,
if delivered in person, or four (4) days after mailing, if mailed within the
continental United States, postage prepaid, by certified or registered mail,
return receipt requested, to the party entitled to receive the same at his or
its address first set forth above.  We may designate by notice to each other any
new address for the purposes of this Agreement as provided in this paragraph 4.

 

5.                                       MISCELLANEOUS PROVISIONS

 

(a)                                  This instrument, in conjunction with the
Offer Letter, represents the entire Agreement between us and supersedes any
prior agreement or understanding with respect to the subject matter hereof.  In
the event that a conflict arises between this Agreement and the Offer Letter,
the Offer Letter will govern.  No provision hereof may be amended, modified,
terminated or revoked except by a writing signed by both of us.

 

(b)                                 This Agreement will be governed by, and
construed and enforced according to, the laws of the State of New York without
regard to its conflicts of law rules.

 

(c)                                  No waiver of any breach or default
hereunder shall be considered valid unless in writing, and no such waiver shall
be deemed the waiver of subsequent breach or default of the same or similar
nature.

 

(d)                                 If any provision of this Agreement shall be
held invalid or unenforceable, such

 

--------------------------------------------------------------------------------


 

invalidity or unenforceability shall affect only such provision and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

 

(e)                                  We agree that we will each take such action
and execute and deliver such documents as may be reasonably necessary to fulfill
the terms of this Agreement.

 

(f)                                    The agreements and covenants set forth in
Paragraph 3 above shall survive termination and expiration of this Agreement for
the various time periods specified therein.

 

If this letter accurately sets forth the terms of our agreement, please
countersign the enclosed copy and return it to us.

 

 

Very truly yours,

 

 

 

EQUINOX HOLDINGS, INC.

 

 

 

/s/ Joel S. Greengrass

 

 

 

 

 

Joel S. Greengrass

 

Accepted and Agreed to this

14th day of March 2005

 

/s/ Larry M. Segall

 

 

 

Larry M. Segall

 

--------------------------------------------------------------------------------